Citation Nr: 0636348	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board first notes that the veteran's service medical 
records are not associated with the claims file.  A December 
2001 written statement from the National Personnel Records 
Center shows that the veteran's service medical records could 
not be located.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  For this reason, and because the veteran has 
identified other possible sources of medical evidence, the 
Board finds that a remand is necessary for the RO to assist 
the veteran in obtaining any additional medical evidence.

With regard to the veteran's claim of entitlement to service 
connection for depression, a VA outpatient treatment record 
of February 2002 shows an assessment of depression on Celexa.  
In written statements and during his Board hearing, the 
veteran indicated that he was first treated for drug abuse at 
the Baltimore Methadone Clinic in 1970.  He indicated in a 
June 2003 written statement that this treatment occurred in 
October or November 1970 at the VA Medical Center in 
Baltimore.  He testified he was subsequently treated in 1973 
and in the 1980s in Baltimore.  In addition, during his 
hearing, the veteran indicated that he sought treatment at 
the Nevada Treatment Center in 2001.  The record contains no 
evidence that any of these records were requested or 
obtained.  Since the veteran indicated that he received his 
first post-service treatment for any mental disorder within a 
year of separation, the Board finds that these records must 
be requested.

With regard to the veteran's claim of entitlement to service 
connection for dental trauma, the Board notes that the 
veteran testified during his hearing that he received 
treatment once in service.  Thereafter, his first post-
service treatment for his dental trauma occurred in 1971 when 
he was incarcerated.  Since this treatment occurred in the 
year after the veteran separation from service, and the 
veteran's service medical records are unavailable, the Board 
finds that a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
additional information regarding his 
treatment in 1970, 1973 and the 1980s for 
drug addiction.  Verify whether the 
veteran attended a private or VA facility.  
If it was a private facility, request a 
waiver from the veteran for release of 
these records.  Then request the records 
from the specified facility.  Records 
should be requested from the Baltimore VA 
Medical Center from 1970 through the 
1980s.

2.  Request from the veteran a release for 
treatment received from the Nevada 
Treatment Center in 2001.  Thereafter, 
request the evidence from this facility 
and associate it with the claims file.

3.  Ask the veteran to specify the 
facility in which he was incarcerated in 
1971 when he received treatment for his 
dental trauma.  Thereafter, request these 
medical records and associate them with 
the claims file.

4.  The RO should document all attempts to 
obtain these records, and any failed 
attempts to locate evidence should be 
recorded in the claims file.

5.  After conducting any additional 
development necessitated by the added 
evidence, the RO should again review the 
record and readjudicate the veteran's 
claims of entitlement to service 
connection for depression and dental 
trauma.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


